The President.
The Court are not satisfied that this Is to be considered as a sealed instrument It is in no part of it expressed to be sealed—the attestation is the same as in common simple contracts, not under seal, nor does the declaration speak of it as being of that dignity—it is true, there are scrolls annexed, but it may nevertheless remain a matter of doubt, whether they are to be considered as the seals of the parties.
However, it is unnecessary to determine this point, as we are of opinion, that if it were a sealed instrument, this action is sustainable. The agreement is only stated as inducement to that, which forms the real ground of the consideration afterwards alleged.
The foundation of the action is the subsequent assumpsit which is stated in the declaration, and there is no doubt but that a parol agreement made subsequent to one under seal, may be declared upon, though it should alter the terms of the written agreement.
Judgment of the District Court reversed, and entered for the plaintiff upon the verdict.(1)

 Austin’s adm. v. Whitlock’s ex. I Munf. 487. 492. Arnold v. Hickman 6 Munf. 15.